ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-18 are allowed because the prior art made of record does not teach a charging station for charging a drone, a charging system for a drone, or a charging method for a drone charging system, in the manner as recited in the claims. 

Reasons For Allowance
3.         With respect to claims 1-7, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
a pair of charging plates, fixed to the bottom surface; 
a pair of protecting covers, disposed between the bottom surface of the parking ramp and the pair of charging plates, 
wherein the pair of protecting covers respectively cover the pair of charging plates at the at least two openings; and 

wherein after the drone stands still on the parking surface and at least two charging stands of the drone contact the pair of protecting covers, the at least one actuating device drives the pair of protecting covers to move relative to the pair of charging plates to expose the pair of charging plates, so that the at least two charging stands of the drone contact the pair of charging plates to charge. 

4.         With respect to claim 8-14, the prior art made of record fails to teach the combination of steps recited in claim 8, including the following particular combination of steps as recited in claim 8, as follows:
wherein the parking ramp has a parking surface and a bottom surface,
 the parking surface has at least two openings,
 the pair of charging plates are fixed to the bottom surface, 
the pair of protecting covers are disposed between the bottom surface of the parking ramp and the pair of charging plates, 

the at least one actuating device is fixed to the bottom surface and connected to the pair of protecting, and
 the infrared transmitter is disposed on the parking ramp, 
when the drone lands on the parking ramp after the infrared receiver of the drone receives the light signal emitted by the infrared transmitter, and after the drone stands still on the parking surface and the at least two charging stands of the drone contact the pair of protecting covers, the at least one actuating device drives the pair of protecting covers to move relative to the pair of charging plates to expose the pair of charging plates, so that the at least two charging stands of the drone contact the pair of charging plates to charge.

5.         With respect to claim 15-17, the prior art made of record fails to teach the combination of steps recited in claim 15, including the following particular combination of steps as recited in claim 15, as follows:
the charging station comprises a parking surface having at least two openings, 
a bottom surface,
a pair of charging plates fixed to the bottom,
a pair of protecting covers disposed between the bottom surface and the pair of charging, 

 respectively covering the pair of charging plates at the at least two openings by the pair of protecting; 
receiving a light signal emitted by the infrared transmitter by the drone and landing the drone on the parking surface, 
wherein the infrared transmitter is disposed on the charging station; 
driving the pair of protecting covers to move relative to the pair of charging plates to expose the pair of charging plates by the at least one actuating device after the drone stands still on the parking surface and at least two charging stands of the drone contact the pair of protecting covers; and 
contacting at least two charging stands of the drone by the pair of charging plates and charging the drone.

6.         With respect to claim 18, the prior art made of record fails to teach the combination of steps recited in claim 18, including the following particular combination of steps as recited in claim 18 as follows:
a parking ramp, having a parking surface and a bottom surface, 
wherein the parking surface has an opening; 
a pair of charging plates, 
fixed to the bottom surface; 
a protecting cover, disposed between the bottom surface of the parking ramp and the pair of charging plates, 
wherein the protecting cover covers the pair of charging plates at the opening; and 

wherein after the drone stands still on the parking surface and at least two charging stands of the drone contact the protecting cover, the at least one actuating device drives the pair of protective cover to move relative to the pair of charging plates to expose the pair of charging plates, so that the at least two charging stands of the drone contact the pair of charging plates for charging.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851